Citation Nr: 0417648	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  97-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left arm.

2.  Entitlement to service connection for arthritis of the 
left leg.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

The veteran contends that service connection for arthritis of 
the left arm and left leg is warranted because these 
disabilities are the result of a combat incident.  
Alternatively, it is alleged that the arthritis of the 
veteran's left arm and leg are secondary to his service 
connected disorders of the right upper extremity.

A January 1998 report of VA examination for bones includes a 
conclusion that the veteran has multiple joint pains on his 
left side and notes that some of his upper extremity pains 
are due to the compensation he needs to do because of his 
poor functioning right side secondary to mine injury.  
However, the examiner does not specify whether the veteran 
has arthritis of the left arm or left leg secondary to his 
service connected disorders.  In addition, the examination 
report reflects that the veteran's claims file was 
unavailable for review by the examiner.  In this regard, it 
is noted that an examination that does not take into account 
the records of prior medical treatment is neither thorough 
nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, inasmuch as the issues of whether the veteran 
has developed arthritis of the left arm and left leg as a 
result of an injury sustained in service or as secondary to a 
service connected disability are medical questions, further 
examination and medical opinions are necessary before the 
Board may properly proceed with appellate review of these 
claims.  Moreover, under the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).  

In this regard, it is noted that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran should also be 
notified that he should provide VA with 
all relevant evidence and argument 
pertinent to the claim at issue. 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
disabilities of the left arm and left leg 
since his separation from service in 
1969.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request which have not 
been previously secured.  The attention 
of the RO is specifically directed to any 
treatment reports available from the VA 
Medical Center in Charleston, South 
Carolina.  

3.  Thereafter, the veteran should be 
afforded a VA examination by the 
appropriate specialist to ascertain the 
etiology of any arthritis of the left arm 
and left leg.  The veteran's claims 
folder must be made available to the 
examiners for review in connection with 
the examinations.  All necessary 
diagnostic tests should be completed and 
all pertinent symptomatology and findings 
should be reported in detail.  

a.  The examiner should provide an 
opinion as to whether arthritis of the 
veteran's left arm and/or left leg is the 
result of service, to include the 
incident during which the veteran 
sustained multiple gunshot wounds.  

b.  If the examiner determines that the 
arthritis of the veteran's left arm and 
left leg is not related to military 
service, the examiner should provide an 
opinion as to whether these disabilities 
are secondary to the veteran's service-
connected disabilities or whether these 
disabilities have been aggravated by the 
service-connected disabilities.  If the 
examiner is of the opinion that arthritis 
of the left arm and/or left leg have been 
aggravated by the veteran's service 
connected disabilities, he or she should 
indicate the degree of aggravation to the 
extent possible.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
issues on appeal remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




